DETAILED ACTION

The Applicant’s amendment filed on January 7, 2022 was received.  Claims 2, 5 and 8-9 were canceled.  Claims 1, 3-4 and 6 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 2, 2020.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Masayoshi et al. Yuta et al. and Hui et al. on claims 1-3 and 6 are withdrawn, because independent claims 1 and 6 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Masayoshi et al. Yuta et al., Hui et al. and Takashi et al on claims 4 and 7 are withdrawn, because independent claim 1 has been amended.
Reasons for Allowance
Claims 1, 3-4, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 6, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the controller which completes the method of acquire an operation parameter set, adjust the operation parameter based on the acquired coating amount of the liquid material and the operation parameter is a push amount by which the coating unit is further moved down from a state in which the target object and the coating needle are in contact with each other, when the coating amount is to be reduced, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/Binu Thomas/Primary Examiner, Art Unit 1717